In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00168-CR
         ______________________________


      RICHARD LEONAR WHYTUS, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 196th Judicial District Court
                 Hunt County, Texas
                Trial Court No. 23,583




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Richard Leonar Whytus appeals from his conviction by a jury on seven charges of aggravated

assault with a deadly weapon.1 See TEX . PENAL CODE ANN . § 22.02(a)(2) (Vernon Supp. 2008). The

evidence shows that, while quite intoxicated, he drove his car into a daycare full of napping children.

Two workers and several of the children were injured.

       Whytus has filed a single brief, in which he raises a single issue which is common to all of

his appeals. He argues that the trial court committed reversible error by refusing to submit his

requested charge on the lesser included offense of assault causing bodily injury.

       We addressed this issue in detail in our opinion of this date on Whytus' appeal in cause

number 06-08-00167-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

       We affirm the judgment.



                                               Jack Carter
                                               Justice

Date Submitted:        February 26, 2009
Date Decided:          February 27, 2009

Do Not Publish




       1
        Whytus appeals from seven convictions, all for aggravated assault with a deadly weapon,
cause numbers 06-08-00167-CR through 06-08-00173-CR.

                                                  2